OFFfCE   OF   TliE   All-ORNEY    QENERAL   OF   TEXAS

                                         AUSTIN

Qmu.N c. MANN     .-
l”9.1” N.“NL
t   .
                                                                                                                            ;   --.
                                                                                                                                      56




        Ipurr   for nllu@                  asid            r     di.8        aor    ubh            @la00      the   art.
        the k&l4two                     bon* onor          ,riraosrpr-to*                   9    purehbdbbu
        ln attea                    bt thb             rur1anm          or    the    Boa&*       ror aally •~te@a
                                        e4 l
                                           8t
                                            0tir8     aotr   88 u                    0rriO8~       0rth0       lktioriur
                                          ~~ha8~0rth8tlw.                                  w8q~0t0f~t~
                                       mprou      oourt    in that                   aaD,

                            'rare                Vi8fOn        or   the       OOn8titotfOn           (Art.
                 XXI, 8.a. ePT" dofiBit41~ fix@8 the p&J of &
                 8808b0~0r th0 b0gi8muw     0t   *b mr BIU 0f
                 no tlx o o 4 4 ia  g pm dq r0r th efint
                                 $10.00
                 110 dyr of ldl au~lon',       uld door not aako
                 the r$#tt  to rush pbr dlen tbpon4 upen actual
                 atton4anba             olb tha          r~rriaanr           0r    th8    L0girlrtur0,
                 All that 18 requfnb 18                          tlmt          tJw &&lrlbturo
                 b & tuUB~t”r                    OnA     th 4 t th a         bla.unt        b e l Bea -
                                            l



                            Y?Oa WiO                      olng It would rpme                       that       the ioaom-
        ptibiiitr             Or    0th~                  0yBBnt         of 8 urbar             OS the L8~18lbAr8
        vith hi8 adi                    h8 roehru8bor 4088 not                             rene in rq matmu
                                                  a

                                                                                                                           to
        di8Qttallry          hln.

                            katpn               k0 of Alwolr 16 of tha **ma aon8tltuti8tt
        praridrr      that             lo       parron rhall hold or uoral~r at the eaaa
        tiu,       mrb than             on. Qivil Offloo or omoluwa~ 4                                    l   4..
                            Ikottoa33 of Artlela 16 pmr$des                                      thatt

                          'ma iboount¶.ng     ormen      of thir but8   llbrlt
                 ttoithor    4ru   nor pay a vorrut upon       thb tnaroly
                 iit   r8bmr  or 8.4  p~~rea,    HOP 0        O&L--@-
                 as    a&b&t, ofrle8?    or appblRt.0, -L v
                 umo        tlu      my    othbr orflso er geritlen    o? &O&Or,
                 trurt       OI     profit,   under  thlo ikto   or tla8 Onib.4
                 St&toe,           lx 88put pmraxeed        in this QoMtihot1on.
                 + l     l*


        Oo~ermont wntld not br                            l
        Doming         of    8eotlOn             40,
I                                                                                                    I~_.
                                                                                                            587’

    Hono~bls        brs        konard,        Spahrr, ?ago 3


    POQU%?O&       t0   POdjp        hi8    OfriO     a8       808bU   Of   th0   xOU88   Of   hp-
    POWtatiV@S,              wwugh     Il. n&l      not    thwodtu          rooolt*p8f     l#
    lueh
       memb er*O.10~                       a*.he holds the Federal position.
                    Aioowm               TOU? 18tt.b 18 a pPint.d 8hO.t rhioh
    8pporr8 to ut out                the  regul~tlono nlating to ?ederti Oiril
    8O?ViO* 84d~O.S.                   ?A?O&Prghxfx t&SFOOf X'Ud81
                     “XXX. Solding Iltrte                 or    Low1 Offioo

                   .%dbml up10 ems ere prohibited frar
            holdllt& Vlth O@PtAL uoeptioar,       Iltato, Ter-
            PitOPhl,   OoILlltJ, OP rwriOiprl. Offi@@ OP pO@i-
            tion,byfrMUtlre                 OPdOPS    of       f&m~~   17    AU&
            88,    2873.      ordon a
                                9bSO     a llrt of lxaoptloas
            thoroto  APO publlmhod lx Olrll MrTico borir-
            SiOB lam lP36.    tilding lUOh t3ffiOe OP pO@i-
            bloa, vhdho~ ~0o*i*edby dootloa or a olnt-
            meat, rlth or vlthont oe8poar~tloa, vll P be
            (UO88   fOPS~~~tlOn fPOm tb ?b&OPd Ie~Yi8Or'
                 'ChiS dopwtmnt ir no tluthorired to rttempt to oon-
    OtPUO  bdUA% ?UbB Of this tlBtUP.j     VhO?OfOPOWe lXplW~SliO
    opitt.lon AI to 8he ponribl8 effsot of the abora quoted rule upon
    R~ptWDUttA8iW      PLhPp’S Pight t0 PthAin hl8 OffiW WI m&O &BP-
    romnt&tlve upott roeeptlq the 0OlttUjLklAt.d e@oyYDUtt   by the
    todeAl        4ovo~at.




              ATTORNEY
                     GENEHAL